Title: To James Madison from William Jones, 22 May 1812 (Abstract)
From: Jones, William
To: Madison, James


22 May 1812, Philadelphia. Transmits the proceedings of a meeting of the citizens of the first congressional district of Pennsylvania held in the statehouse square on 20 May. Assures JM that the “enclosed address and resolutions were adopted with the utmost unanimity zeal and determination.”
 
[Enclosure]§ From the Citizens of the First Congressional District of Pennsylvania to the People of the United States
20 May 1812, Philadelphia. “The friends of the United States and of their Constituted authorities, … deeply impressed with the solemnity of the impending Crisis and trusting that their voice will not be without some effect among the American people, have met together for the purpose of comparing and collecting the general sentiment in this quarter of the Republic, and submit the following as the deliberate, unbiased and unanimous result.
“The story of American wrongs has been so often told, that the patriotic heart sickens at their disgusting recapitulation: Yet as prefacing this last appeal, and for this, as we most anxiously hope the last time, it may not be improper breifly to sketch an Outline of that unparalled, unmitigated, intolerable series of National outrages against which after too long an endurance the only Republic extant is now at length about to Exhibit the Magnificent Spectacle of an Empire of Freemen in the armour and attitude of defensive war—War for their Sovereignty, their rights, their blessings—War for the reclamation of their property, their persons—War for their homes and domestic altars—a War staved off till every possible effort at reconciliation has been put to beggary and shame—A War, to which not one distillation from the subtle and anti-republican essences of ambition … has contributed but which will flow pure from the rock of self-defence—A War without which … our Sovereignty is servility, our Commerce a Colonial trade, our persons exposed to pillage, our property to piracy, our boasted institutions piles of theoretical ruins, and peace itself, that most desireable of all political enjoyments, a contumely and a Curse.”
The U.S. maintained neutrality during the European conflict not, as is alleged, to fatten “our soil with the disasters of the belligerents—for European wars and the British treaty restricted instead of expanding the immense commercial resources of the North American Continent”—but to pursue “the broad highways of emolument” and to acquire “in tranquility … whatever was not withheld or wrested from us by the great maritime powers.” While “havoc, famine, and delapidation” desolated Europe, “peace, plenty and prosperity” fled across the Atlantic and “set up the Ark of their Covenant in the delightful wildernesses of this modern Land of promise.”
Excepting “some commercial vexations in 1794 and 1797,” the fortunes of the Republic seemed enhanced by a special Providence, in contrast with the “fallen fortunes of all those monarchies” from which the original settlers of America came. Advances in population, affluence, science, the arts, agriculture, and commerce distinguished the destinies of the American federation, and “without foreign or domestic wars, without taxation, without any more of the pressure of government than was absolutely necessary to keep the bands of society together, the perfection of polity was accomplished, and the visions of philanthropists realized in the … astonishing success of our free republican institutions.”
While Americans prospered, the conflict in Europe continued, and with a short interlude in 1802, it has raged for nineteen years. “It was always evident that commerce was one main object of the contest; and that it is now the only object appears to be conceded on All sides.” Great Britain, after the failure of the successive coalitions she subsidized, was by 1806 finally “left alone to maintain the unequal conflict.” “At this conjuncture foiled, oppressed and cast down, with a devouring navy to employ a vast mass of manufactures to dispose of, jealous and apprehensive of our already well-grown greatness, and commercial competition,” the British ministry resorted to one of those desperate expedients that “always recoil with their worst re-action on their authors,” and “set the execrable example of openly violating the laws of nations, and of trampling upon the immunities of neutrality, in order … to level with surer effect the blows she was aiming at Victorious France.” “The voice of America … was instantaneously and unanimously raised against this infamous inroad on the comity and usages of Sovereign and neutral States.”
France was “nowise slow to imitate” Great Britain’s injustice. “The conqueror of Continental Europe wrote his fiat in answer to the fiat of English defiance—and in an instant … the East and the west, the north and South were locked up in their respective precincts, and forbidden on pain of confiscation, conflagration, annihilation; to appear on the accustomed domains of all nations.” We, “the happiest people on the earth,” lived in peace, and not knowing “that negociation avails nothing with the gigantic wrong-doers … our policy was neutral.” “Our system was pacific and precautionary—We shut our own gates … to avoid the embarrassments of foreign traffic. We have negociated. When sent away without satisfaction, our ministers returned, again, and again to the inexorable audiences of domination—Sullen silence or insulting menaces were the only answers we could obtain.
“Soon after the murder of our Countrymen in the Chesapeake was superadded to aggravate these injuries. The people rushed to arms—But a pacific administration … stayed the noble ardor of the Country.… The right of search as it is called, another of the catalogue of our wrongs, interpolations of various other indefensible claims in the code of nations, together with the rigorous enforcement of certain absurd and antiquated but revived pretensions, were also brought to bear upon our almost exhausted patience.” By way of retaliation, the other belligerent also burned and destroyed our ships and cargoes on the seas. “During these aggressions … that foul and indelible stain on the bearings of our independence, the right of impressment as it is also miscalled, has been systematically exercised … and not less than Seven thousand American citizens, have been dragged from their occupations … scourged like malefactors chained like galley slaves to the sides of British ships … and … compelled to become Denizens of that monarchy, which prohibits expatriation, and assumes to itself jurisdiction to reclaim, wherever found, the fugitives from its impressments, its taxation and its ignominious hardships of existence.
“It would be easy … to magnify this retrospect with many other indignities and with … hedious details … But the volume is already overcharged.… We might else carry your attention from the Sea to the Land … arresting it first on the frontier, where the tomahawk of the savages is prompted to the butchery of our unconscious settlers by the infernal Stratagems of ruthless England.” In the “more civilized department of the Union” and in our cities and homes, the “mode of attack again appears adapted to the scene of its operation; and a gloting, civilised British spy is found like the Serpent in Eden, tempting our weakness with untried changes and with all the wileness of his nature beguiling us to our perdition.”
“We have borne more than any people ever did without an appeal to arms. We have left unattempted no striving for adjustment. We … do not brandish the Sword with the right hand ’till the olive branch has withered in the left. We have deprecated long enough our unappeasable insiduous assailants.… The season for action has arrived.… And placing our highest trust in that Being, who sometimes in his inscrutable providence afflicts the just, but oftener requites their constancy, we are likewise full of confidence in the People of the United States, in the righteousness of their cause.… We call to mind … the former struggle with Great Britain,” when we persevered under much more difficult conditions, “gradually advancing to discipline organization and victory—Atcheiving at the end of seven years of toil and alternate fortune that independence we are now in our turn challenged to sustain.” We also recall “the yet more distant annals the discovery of our beloved country, when Columbus the type of the American character, in a frail bark, with a disaffected and Coward crew, bouyant on the trackless and unknown deserts of the western Ocean, braving all dangers and doubts, more terrible than dangers, still kept due onward his undaunted course, ’till these shores appeared the reward of resolution and just confidence—these shores now covered with a populous, powerful and martial Republic, whose citizens need nothing but to be resolved and justly confident in themselves, to conquer, like Columbus, and the heroes of their own revolution, the seemingly stupendous obstacles which infatuated injustice opposes to the accomplishment of their final and permanent emancipation.”
Resolved, therefore, that the only remedy for the protracted evils afflicting the country is “a prompt vigorous and open war; with that power whose edicts blockade the entire continent of Europe; save only such parts as require our instrumentality to circulate her products, and supply her naval and military expeditions—whose fleets not only plunder our lawful commerce … but blockade our own harbors, and violate the liberty of our Citizens by the flagitious crime of impressment—whose Councils have the audacity to avow these crimes as their permanent system of maritime rights; and stimulate our Citizens to acts of fraud and violence, in order to sustain her monstrous scheme of universal monopoly, piracy, and Smuggling.” “A prompt and vigorous war! not for the limited and impoverished commerce of the moment, but for our imprescriptable rights of sovereignty, the liberty of our Citizens, and the future free circulation of the immensely accumulating surplus products, of this Free, fertile and extensive continent. These are legitimate and inevitable causes of war.
“Resolved That the liberal and impartial conduct of the Executive of the United States, more especially in the Military and Naval appointments instead of producing a candid and generous sacrifice of prejudice and party passions, on the altar of Union, at the shrine of our country; has from a virulent faction, the fungus of party opposition, been returned with a malevolent and traitorous conspiracy to withhold and impede the national resources—discourage and obstruct the recruiting service—traduce the character and motives of the Goverment—and organize discontent, disaffection and criminal resistance.
“Resolved That without distinction of party we respect and esteem all who are devoted to the true interest, honor and independence of our common country—who recognize the only principle upon which free government can exist; the will of the Majority constitutionally pronounced, and who are ready to obey that will with zeal and fidelity.
“Resolved, That judging from the firm, decisive tone of the Executive message to Congress followed by Cooperative measures of preparation for the ‘armour and attitude demanded by the crisis’ … and our convictions of the immediate necessity of that awful appeal: we pledge to the constituted authorities … in the most solemn and deliberate manner … all the resources and means with which it has pleased the Almighty to endow us; to sustain to the last extremity the War … to be waged against Great Britain the most atrocious and obdurate aggressor.
“Resolved That the thanks of this meeting be presented to those members of Congress, who have supported … the rights honor and independence of the nation and in particular to that noble phalanx the democratic delegation of Pennsylvania the key-stone of the splendid arch, whose base is the solid, and we trust immutable rock of the Union.”
Resolved that attested copies of these proceedings be forwarded to the president of the United States, the president of the Senate, the Speaker of the House of Representatives, and each member of the Pennsylvania delegation.
Resolved that these proceedings “be published in the Democratic papers of this City” and “that 5,000 hand bills of the same be struck off, for circulation under the direction of the following committee, viz. Robert Patterson, John Binns, Charles J. Ingersoll, James Carson, John L. Leib, William Duncan, William West, Frederick Hackly, A. Hargesheimer, Robert Mc.Mullen, Jacob Holgate, T. D. Anderson, Jacob Richards and G. G. Leiper.”
